Case 1:20-cv-24493-KMW Document 22 Entered on FLSD Docket 03/05/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  DOUG LONGHINI, Individually,

                 Plaintiff,

  vs.                                                   Case No. 1:20-cv-24493

  GOOD FRIENDS OF VENEZUELA,
  INC., a Florida Corporation,

              Defendant.
  ________________________________/

                     STIPULATION FOR DISMISSAL WITH PREJUDICE

          Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move
  to dismiss this action with prejudice, a resolution of all matters in dispute having been made
  pursuant to a Settlement Agreement executed between the parties. The parties have stipulated in
  their agreement that the Court retain jurisdiction to enforce the terms and conditions of the
  Settlement Agreement.
  Respectfully Submitted,

  /s/John P. Fuller                               /s/Russell A. Yagel
  John P. Fuller, Esq.                            Russell A. Yagel, Esq.
  FL Bar No. 0276847                              FL Bar No. 727090
  Fuller, Fuller & Associates, P.A.               Hershoff, Lupino & Yagel, LLP
                                                  9350 S. Dixie Highway, Suite 1400
  12000 Biscayne Blvd., Suite 502
                                                  Miami, FL 33156
  North Miami, FL 33181                           Telephone: (305) 852-8440
  Telephone: (305) 891-5199                       Facsimile: (305) 852-8848
  Facsimile: (305) 893-9505                       RYagel@HLYlaw.com
  jpf@fullerfuller.com                            Attorneys for Defendant
  Attorneys for Plaintiff

  Date: March 5, 2021                             Date: March 5, 2021
